Citation Nr: 1829257	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-32 15A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial noncompensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from July 1978 to June 1982 and January 1986 to December 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2018, the Veteran testified hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has tinnitus attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2018.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, for certain chronic diseases with potential onset during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


First, the Board finds that there is a current disability.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(d).  At the 2018 Board hearing, the Veteran reported current tinnitus or a hissing sound in his ears.  The Veteran is competent to provide this diagnosis and the Board finds his statements credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be determined by his or her demeanor), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Second, the Board finds that there was an in-service disease.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(d).  The Veteran's service treatment records are silent regarding tinnitus.  At the 2018 Board hearing, however, the Veteran alleged that his tinnitus began during service and has existed since that time 
The Veteran is competent to provide this diagnosis and the Board finds his statements credible.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  This testimony is also credible because it is consistent with the nature and circumstances of his service as an armor crewman.  

Third, the Board finds that the evidence of record does support a finding that the tinnitus is related to active service.  At the 2018 Board hearing, the Veteran alleged that his tinnitus began during service and has existed since that time.  The Veteran is competent to provide this diagnosis and the Board finds his statements credible.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Thus, all three elements of service connection have been met.

A June 2013 VA examination was conducted.  The examiner provided a negative nexus opinion, indicating that the Veteran reported the onset of tinnitus was 7 years prior.  At the Board hearing, the Veteran stated that he told the examiner that was when he finally sought treatment, not when it began.  Accordingly, the examiner's negative opinion is based upon incorrect facts and is not assigned any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

Regarding the Veteran's claim for an initial compensable disability rating for bilateral hearing loss, a remand is required for a current examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination of record was in June 2013, over five years prior.  At the 2018 Board hearing, the Veteran reported that his hearing loss had increased in severity since the 2013 VA examination.  Although private evaluations reports dated in 2014 and 2018 were submitted, they are incomplete as they do not include a speech discrimination test using the Maryland CNC Test as required for VA hearing impairment rating purposes.  See 38 C.F.R. § 4.85(a) (2017).  Accordingly, a current VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3. After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   
The audiologist must identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz and the resultant average.  A Maryland CNC Test must be administered to determine speech recognition ability.  The audiologist must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.
   
4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
   
5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


